DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-21 are allowable.
The primary reasons for allowance of claims 1-20 in the instant application is the combination with the inclusion in these claims that “a content-addressable memory (CAM) that is separate from the first memory slice and stores a first ordered atomic operation, wherein the first ordered atomic operation includes a first data field specifying the first memory address, and wherein the first ordered atomic operation is stored in the CAM based on the first memory address specified in the first data field; and an atomic processing circuit that: performs a look-up operation on the CAM, wherein the look-up operation specifies the first memory address, receives the first ordered atomic operation from the CAM in response to the look-up operation, determines that a first ordering number specified in a second data field of the first ordered atomic operation is equal to a first current ordering number associated with the first memory address, and processes a first atomic operation specified in a third data field of the first ordered atomic operation”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 21 in the instant application is the combination with the inclusion in these claims that “wherein, prior to performing the look-up operation, the atomic processing circuit: receives the first ordered atomic operation from a processor; determines that the first ordering number is not equal to the first current ordering number; and stores the first ordered atomic operation in the CAM based on the first 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135